Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DEATAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bordawekar (10/217053) in view of Chawla (US 2017/0141967 A).

As to claims 1, 12 and 20, Bordawekar teaches an apparatus, comprising: 
a processor; and 
a memory that stores code executable by the processor to: 
forecast a remaining utility of the constrained resource based on the current usage rate and historical usage of the electronic device (the current computational resources usage data and historical computational resources usage data are both used by a machine learning module to create a prediction of the computational resources that will be required in the target computing system to fulfill the new service request, 16; claims 1-3; col. 3, lines 46-62); and 
take an action related to the constrained resource in response to the forecasted remaining utility of the constrained resource satisfying a utility threshold (based on the prediction from the machine learning module and in response to the amount being greater than a definable threshold, (a) limiting the new service request to at least a sub-set of the computational resources in the computing system; (b) internally dividing the new service requests into at least two or more new individual service sub-requests to implement an equivalent service request; or a combination of a and b; and based on the prediction from the machine learning module and in response to the amount not exceeding a definable threshold, executing the new service request in the computing system, claims 1-3; col. 2-3).
Chawla teaches determine a current usage rate of a constrained resource of an electronic device based on a user’s activity on the electronic device (A third example UI element controls the display of an estimated timeline of when capacity constraints could occur based on current growth rates. A fourth example UI element controls the display of an estimated timeline of when capacity constraints could occur if a change factor is implemented with capacity scaling recommendations, paragraphs [30-33]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determine a current usage rate of a constrained resource of an electronic device based on a user’s activity on the electronic device as taught by Chawla in to Bordawekar to allow recommendation identifies a modification to an allocation of a computing resources based, at least in part, on the impact forecast.

As to claims 2 and 13, Chawla teaches the action comprises displaying the forecasted remaining utility of the constrained resource in response to the forecasted remaining utility satisfying the utility threshold (A third example UI element controls the display of an estimated timeline of when capacity constraints could occur based on current growth rates. A fourth example UI element controls the display of an estimated timeline of when capacity constraints could occur if a change factor is implemented with capacity scaling recommendations, paragraphs [30-33]). 

As to claim 3, Bordawekar teaches the action comprises displaying at least one suggestion for modifying the user’s activity on the electronic device to preserve the utility of the constrained resource (user interface 300 presents a parameter entry element in response to a user interaction via change factor selection element 302 that identifies a change factor to which the parameter entry element corresponds. In another embodiment, user interface 300 presents one or more of parameter entry groups 310, 320, and 330. In some embodiments, user interface 300 may concurrently present parameter entry groups 310, 320, and 330. In some embodiments, user interface 300 enables interaction with parameter elements 304 of a parameter entry group only when the corresponding change factor is identified via change factor selection element, paragraphs 38-40]).

 As to claim 4, Chawla teaches the action comprises displaying at least one
suggestion for modifying the user’s activity on the electronic device to preserve
the utility of the constrained resource (a third example UI element controls the display of an estimated timeline of when capacity constraints could occur based on current growth rates. A fourth example UI element controls the display of an estimated timeline of when capacity constraints could occur if a change factor is implemented with capacity scaling recommendations, paragraphs [30-33]).

As to claims 5 and 15, Bordawekar teaches the at least one suggestion is determined based on at least one of the user’s location, an upcoming event determined from a calendar, and trends in the user’s previous actions related to the constrained resource (If there is a clear and consistent trend of consumption that shows that the consumption of R is expected to be too high, then: (1) the request may be rejected, (2) the results on M.sub.2, . . . , M.sub.m may be provided as an example to the requester, col. 7, lines 38-50).

As to claims 6 and 16, Bordawekar teaches the code is executable by the processor to prevent taking the action in response to determining that an interruption exception is set for the user’s activity on the electronic device (based on the prediction from the machine learning module and in response to the amount being greater than a definable threshold, (a) limiting the new service request to at least a sub-set of the computational resources in the computing system; (b) internally dividing the new service requests into at least two or more new individual service sub-requests to implement an equivalent service request; or a combination of a and b; and based on the prediction from the machine learning module and in response to the amount not exceeding a definable threshold, executing the new service request in the computing system, claims 1-3; col. 2-3).

As to claims 7 and 17, Bordawekar teaches the action comprises identifying and presenting at least one different device to continue the user’s activity in response to the forecasted remaining utility of the constrained resource satisfying the utility threshold,( based on the predicted computational resources required being below the definable quality of service threshold deploying in the computing system which is separate from the sandbox computing environment, the computational resources which have been predicted based upon the new service request subject to pricing policies and resource constraints, and recording actual computation resources usage data as historical computation resources usage data including actual execution time required, actual memory space required, and actual number of processors required, claims 1-4).
As to claim 9, Bordawekar teaches the constrained resource comprises at least one of battery life for the electronic device and network data usage for the electronic device (Network access and access to the host system are typically heavily restricted. A sandbox is used to execute untested code, col. 5, lines 2-12).
As to claim 4, Chawla teaches wherein the utility threshold comprises a network data usage threshold ( Adoption of cloud computing has been aided by the widespread adoption of virtualization, which is the creation of a virtual (rather than actual) version of something, e.g., an operating system, a server, a storage device, network resources,)   and the action comprises at least one of presenting a different network to connect to, presenting a summary of an amount of network data used as compared to network data available, and modifying the user’s activity such that less network data is consumed (n this way a request receives  less resources, and has to share them with others like it, the longer it runs. However, no resources are left unused if they can be used. The numbers 50, 25, 15 and 10 may be chosen differently and even adjusted dynamically, col. 8, lines 12-12-30).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bordawekar (10/217053) in view of further in view of Chakra (US 2012/0254634 A1).
As to claim 11, Bordawekar and Chawla do not teach wherein the utility threshold comprises a battery usage threshold and the action comprises at least one of modifying at least one setting on the electronic device such that it uses less battery, pausing the user’s activity on the electronic device, and notifying the user of a remaining battery life based on the current usage rate. However, Chakra teaches wherein the utility threshold comprises a battery usage threshold and the action comprises at least one of modifying at least one setting on the electronic device such that it uses less battery, pausing the user’s activity on the electronic device, and notifying the user of a remaining battery life based on the current usage rate (in response to a determination that the battery power will likely be exhausted during an upcoming event, the user notification module (208) can notify the user. If an event is projected to exhaust a fully charged battery, then the user may be notified upon creation of a calendar application entry for that event as well as right before that event. If an event is projected to exhaust less than a fully charged battery, the battery power usage prediction application (202) may only notify the user right before the event if it is determined that the currently available power is less than the battery power that is projected to be consumed during the event. Additionally or alternatively, the user notification module (208) may notify the user to fully charge the battery prior to the scheduled event, this notification being issued with sufficient time to fully charge the battery before the scheduled event, paragraphs [37-40]; [56-83]; the battery power usage application may notify a user that turning off an unnecessary piece of hardware will make it so the battery power is less likely to be exhausted during the event. In some cases, the battery power usage application may interface with the operating system and automatically disable these hardware components, paragraphs [37-40]; [56-83]).

As to claim 19, Chakra teaches The method of claim 12, wherein the constrained resource comprises at least one
of battery life for the electronic device and network data usage for the electronic
device, the utility threshold comprising at least one of:
a network data usage threshold and the action comprises at least one of
presenting a different network to connect to, presenting a summary
of an amount of network data used as compared to network data
available, and modifying the user’s activity such that less network
data is consumed; and
a battery usage threshold and the action comprises at least one of modifying
at least one setting on the electronic device such that it uses less
battery, pausing the user’s activity on the electronic device, and
notifying the user of a remaining battery life based on the current
usage rate (in response to a determination that the battery power will likely be exhausted during an upcoming event, the user notification module (208) can notify the user. If an event is projected to exhaust a fully charged battery, then the user may be notified upon creation of a calendar application entry for that event as well as right before that event. If an event is projected to exhaust less than a fully charged battery, the battery power usage prediction application (202) may only notify the user right before the event if it is determined that the currently available power is less than the battery power that is projected to be consumed during the event. Additionally or alternatively, the user notification module (208) may notify the user to fully charge the battery prior to the scheduled event, this notification being issued with sufficient time to fully charge the battery before the scheduled event, paragraphs [37-40]; [56-83]; the battery power usage application may notify a user that turning off an unnecessary piece of hardware will make it so the battery power is less likely to be exhausted during the event. In some cases, the battery power usage application may interface with the operating system and automatically disable these hardware components, paragraphs [37-40]; [56-83]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determine a current usage rate of a constrained resource of an electronic device based on a user’s activity on the electronic device as taught by Chawla in to Bordawekar to allow the provider to estimate in order to run the service efficiently and handle possibly problematic requests.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195